Citation Nr: 1228614	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  10-12 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for headaches, memory loss, and cerebral atrophy, to include as residuals of a head injury or as secondary to sinusitis or an acquired psychiatric disability.

2.  Entitlement to service connection for sinusitis as secondary to service-connected deformity of nose.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a right eye disability. 

5.  Entitlement to an initial compensable evaluation for residual scar, midline, bridge of nose.  



REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from rating  decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In March 2008, the RO declined to reopen a previously denied claim for residuals of a head injury, to include headaches and cerebral atrophy.  The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, this claim has been recharacterized as noted on the title page to reflect the theory of secondary service connection as well as the Veteran's contentions.
 
In March 2010, the RO granted service connection for residuals, laceration above the left eye, deformity of nose, and residual scar, midline, bridge of nose, with effective date of October 31, 2007.  In October 2011, the Veteran specifically withdrew his appeal with regard to the issues of initial compensable evaluations for left eye laceration and nose deformity.  Accordingly, those issues are not before the Board.

In May 2010, the RO denied service connection for sinusitis.  In July 2010, the RO denied service connection for posttraumatic stress disorder (PTSD) and a right eye injury.  

Notably, while the psychiatric claim was adjudicated by the RO as PTSD, VA and private treatment records establish that the Veteran has also been diagnosed with anxiety disorder, major depressive disorder with psychotic features, panic disorder, and personality disorder.  These other diagnoses are to be considered as part of the underlying claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, this issue has been recharacterized as noted on the title page.  The sinusitis and right eye issues have also been recharacterized to better reflect the medical evidence of record and the Veteran's contentions.

In October 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In April 2012, he testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder. 

At the beginning of the appeal, the Veteran was represented by the Kentucky Department of Veterans Affairs (KDVA).  See November 207 VA Form 21-22.  In an August 2010 VA Form 21-22a, the Veteran appointed attorney Heather E. Vanhoose as his representative, thereby revoking the KDVA power of attorney.  See 38 C.F.R. § 14.631(f)(1).  

(The issue of entitlement to service connection for sinusitis, as well as the reopened claim of service connection for headaches, memory loss, and cerebral atrophy, are addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  In April 2012, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to a higher initial evaluation for residual scar, midline, bridge of nose.

2.  The Veteran's claim for service connection for headaches, memory loss, and cerebral atrophy was denied on August 12, 1999, and the Veteran did not appeal that decision.

3.  Evidence received since the August 1999 decision is new, relates to an unestablished fact necessary to the issue of service connection for headaches, memory loss, and cerebral atrophy, and raises a reasonable possibility of substantiating that underlying claim.

4.  The competent evidence of record does not show that any acquired psychiatric disorder is traceable to military service, including an in-service assault. 

5.  The competent evidence of record shows that the Veteran does not have a current right eye disability related to military service, included a retained foreign body.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of an initial compensable evaluation for residual scar, midline, bridge of nose.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The RO's August 1999 denial of service connection for headaches, memory loss, and cerebral atrophy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

3.  Evidence received since the final August 1999 decision is new and material, and the claim for service connection for headaches, memory loss, and cerebral atrophy, to include as residuals of a head injury or as secondary to sinusitis or an acquired psychiatric disability, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011). 

4.  The criteria for an award of service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  The criteria for an award of service connection for a right eye disability, including as secondary to a retained foreign body have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated during the April 2012 Board hearing that he wished to withdraw the issue of an initial compensable evaluation for residual scar, midline, bridge of nose.  The Board finds that the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


II. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As the Board will discuss in further detail in the following decision, new and material evidence sufficient to reopen the previously denied claim for service connection for headaches, memory loss, and cerebral atrophy has been received.  Thus, to this extent, the Veteran's appeal is granted.  Accordingly, and in light of this complete grant of this portion of the Veteran's appeal, no further discussion of whether VA has complied with the duties to notify and to assist the Veteran with regard to this issue is necessary.  

Pre-adjudication notice letters dated in August 2009 and March 2010 complied with VA's duty to notify the Veteran with regards to the service connection issues addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his service connection claims.  VA has obtained service treatment records (STRs), private treatment records, VA treatment records, and Social Security Administration (SSA) records.  The Veteran testified at DRO and Board hearings in support of his claim.  

Clinical records from Huntington VAMC, where the Veteran received inpatient psychiatric treatment in 1993 after a failed suicide attempt, are not of record.  These records are not necessary to decide the Veteran's claim.  As discussed below, the Veteran has repeatedly stated, and medical records confirm, that the treatment he received was for depression due to a disabling mining injury.  In addition, the Veteran maintains that he received treatment for his in-service head injury at a dispensary in Vilseck, Germany.  However, the agency of original jurisdiction (AOJ) has made a formal finding on the unavailability of these records and determined that any further attempts to obtain the records would prove futile.  In addition, the Veteran has been notified of the unavailable records and has been requested to provide copies of any of the requested records.

The Veteran was afforded several VA examinations.  The examinations were adequate upon which to base a determination as the examiners provided a detailed review of the evidence of record as well as a lengthy report of the interview and evaluation of the Veteran.  The opinions were not favorable to the Veteran.  The examinations are adequate to allow the Board to reach a determination of whether service connection is warranted in this case.  See 38 C.F.R. § 3.326 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


III.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC), whichever is later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1997, the Veteran filed a claim for service connection for residuals of a head injury.  In an unappealed February 1998 rating decision, the RO denied service connection, finding that the STRs were negative for any neurological abnormalities.  The Veteran did not file a notice of disagreement (NOD), and the February 1998 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

In a June 1998 correspondence, the Veteran stated that he had had severe headaches ever since the in-service head injury.  He also stated that a VA doctor had recently told him that he had "shrinkage in front of brain."  The RO correctly construed this correspondence as a request to reopen the previously denied claim.  In an August 1999 rating decision, the RO declined to reopen the Veteran's claim, finding that the evidence did not demonstrate a nexus between the in-service head injury and any current headaches or cerebral atrophy.  The Veteran did not file an NOD, and the August 1999 decision became final.  See id.

The Veteran subsequently attempted to reopen the claim in October 2007.  

Evidence received since the August 1999 decision consists of VA treatment records; SSA records; statements from the Veteran, to include his October 2011 and April 2012 hearing testimony; a March 2010 statement from the Veteran's brother; a February 2010 VA neurological examination; and a January 2011 medical opinion from J.R.A.

J.R.A. noted the Veteran's complaints of chronic headaches since service and memory loss, and concluded that he "appears to have some continuing organic residuals" from the in-service head injury.  This report suggests a possible relationship between current disability and military service.  The evidence is new, as it was not considered by the RO in August 1999.  The evidence is also material because it is supporting evidence of a nexus between a current disability and military service.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for headaches, memory loss, and cerebral atrophy, to include as residuals of a head injury or as secondary to sinusitis or an acquired psychiatric disability, is warranted.

IV.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Acquired Psychiatric Disability

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Stressor development is essentially moot in this case, however, because the RO has already conceded the Veteran's asserted personal assault stressor.

Personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2011).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2011); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

The Veteran, in written statements and testimony before the RO and Board, attributes his current mental health problems to an in-service personal assault that resulted in his current service-connected disabilities.  As a result of that in-service stressor, the Veteran now maintains, he developed permanent psychiatric trauma, which led him to attempt suicide in 1993.  

STRs indicate that, in March 1970, the Veteran got into a fight while intoxicated and was hit on the head while stationed in Germany.  He was treated for facial lacerations and released, and then admitted a day later for observation.  He apparently recovered from this injury without incident and did not seek additional treatment for any related complications.

The record shows that the Veteran worked as a roof bolter in the mines from February 1973 to October 1991, when he injured his back in a work-related accident.  He has qualified for SSA disability benefits due, in part, to that back disability.  SSA records show that, in 1997, the Veteran reported occasional depression.  

Post-service private and VA medical records show that, since 1993, the Veteran has sought ongoing inpatient and outpatient treatment for suicidal ideation and other mental health problems.  His symptoms have been alternately diagnosed as PTSD, major depressive disorder, personality disorder, anxiety disorder, and panic disorder. 

Written statements from the Veteran's current wife and ex-wife attest to the Veteran's long struggle with nightmares, depression, and anxiety.

Mental health records from Mountain Comprehensive Care Center (Mountain Comprehensive) dated December 2001 to April 2009 show that the Veteran reportedly sought treatment for depression in 1991 after injuring his back in a mining accident.  He complained of feeling nervous all the time.  He also reported a sleep disturbance, a decreased interest level, and decreased concentration.  The Veteran related that he had planned on killing himself and his brother in the 1990's, but that his brother had taken the gun away.  Current suicidal ideation was noted, but there was no plan or intent.  He reported hearing voices and seeing people at times.  The initial diagnosis was major depression, recurrent, severe, with psychotic features.  He was prescribed anti-anxiety medication.  In January 2003, it was noted that his depression and anxiety symptoms were stable.  In April 2007, the Veteran was diagnosed with major depressive disorder, recurrent, moderate, and anxiety disorder not otherwise specified.  He first reported memory loss in March 2008.  Notably, there is no mention of the in-service head injury in any of these treatment records.

An April 2006 VA treatment note contains a positive PTSD screen.  Treatment records dated from June 2006 to October 2007 show that the Veteran was diagnosed with depression and anxiety.
	
In an April 2009 letter, J.L., the Veteran's therapist at Mountain Comprehensive, stated that the Veteran had been receiving outpatient mental health therapy for PTSD, depression, anxiety, and pain since June 1997.  She stated that the treatment was related to the in-service assault.  She noted that the Veteran presented with depressed mood, irritability, difficulty sleeping, nightmares, flashbacks, anger outbursts, anxiety, and paranoia.  His memory and concentration had worsened since starting treatment.  J.L. gave Axis I diagnoses of PTSD; major depression, recurrent, severe, with psychotic features; generalized anxiety disorder; and pain disorder associated with both psychological factors and a general medical condition.

A May 2010 VA mental health record shows that the Veteran met with a clinical psychologist in an attempt to rule out PTSD as a diagnosis.  The Veteran's main complaint was sleep disturbance.  He had trauma-related nightmares, during which he threw his arms and talked in his sleep.  He reported experiencing significant anxiety at night and slept with a gun in his room for protection.  His wife had moved out of the house because she was distressed by his hypervigilance and paranoia at night.  He spent most of his time alone.  He denied physical aggression, but acknowledged frequent verbal irritability.  The Veteran attributed problems with hypervigilance and avoidance of others to the in-service assault.  Specifically, he endorsed ongoing avoidance of African-Americans, but the doctor noted that it was unclear as to whether this was a delusional process or secondary to mental health problems from the trauma.  The doctor also noted that the Veteran reportedly had worked with African-Americans at the mines without incident.  He experienced almost daily intrusive thoughts of the trauma.  He often felt depressed and had frequent crying spells.  There was a history of occasional, transient suicidal ideation with entertainment of plans.  The Veteran reported memory and concentration problems.  He also reported visual and auditory hallucinations.  He had been hospitalized in the 1990's after threatening his brother with a gun while intoxicated, after which he realized that "he needed help."  

Axis I diagnoses included anxiety disorder not otherwise specified, depressive disorder not otherwise specified, rule out PTSD, rule out psychotic disorder not otherwise specified, and rule out malingering.  He noted that the Veteran's significant distress and isolation with symptoms of anxiety and depression were consistent with a PTSD diagnosis.  However, he determined that the Veteran's reported perceptual experiences, beliefs related to African-American intentions, and generally circumstantial or disorganized presentation "may require further assessment by treatment providers to clarify diagnosis" because "it was not clear if these represent psychotic processes, features of symptoms related to a reported trauma, or cultural/attitudinal influences on functioning."  

The Veteran submitted to a July 2010 VA PTSD examination.  He complained of sadness "all the time" and crying "pretty often."  He added that he "could scream sometimes."  He reported a sleep disturbance, hypervigilance, exaggerated startle response, avoidance, frequent irritability, minor verbal acting out, isolation, and memory problems.  He stated that he had suffered these problems since suffering head trauma during service when a black man "beat [him] to death" and "knocked [his] head off."  The Veteran also reported hearing voices call his name, hearing knocking at the door, and seeing people.  He was able to elaborate upon the memory problems "only vaguely," with the examiner noting that these difficulties were "likely age-appropriate."  He reported having recurrent distressing dreams of the in-service assault.  The Veteran reported that he was married, but separated.  He got along well with his children and grandchildren.  He attended church on Sundays and had friends there.  He did not like to be around many people.  He tended to his yard and home, and often sat in a chair looking out the window.

The Veteran was clean, neatly groomed, and appropriately dressed.  His speech was unremarkable.  His attitude was cooperative, friendly, relaxed, and attentive.  Affect was mildly constricted.  Mood was mildly depressed.  Attention disturbance was noted.  Thought process and content were unremarkable.  Auditory and visual hallucinations were noted. 

The examiner reviewed the claims file and noted that the STRs "do not appear to support at least the veteran's account of his stressor."  Psychological tests were administered, but the results were invalid due to "[m]arked over-reporting of psychiatric symptoms." 

Based on the results of this clinical assessment, the VA examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  He stated:  

The veteran presents with a highly improbable symptom presentation and without a pattern of symptoms consistent with PTSD.  His MMPI-2 clearly demonstrates gross exaggeration of psychiatric symptoms and functional impairment.  With the clinical picture so muddied by inaccurate reporting, it is not possible to determine whether any legitimate psychiatric diagnoses exist, let alone the extent of associated impairment (GAF) or their connection to military service.  The veteran's report of having suffered mental health symptoms ever since his head trauma does appear to be controverted by STRs showing that the veteran denied psychiatric impairment on multiple occasions after the head injury had occurred.

J.R.A.'s January 2011 mental status examination report shows that the Veteran reported the onset of depression after service.  He started feeling like killing himself in the 1970's.  At this point in the interview, J.R.A. read the PTSD criteria to the Veteran and then asked him to comment on what event(s) had occurred that would meet the criteria.  The Veteran gave the same description of the in-service assault that he had given other providers.  When asked about any delayed reaction to the assault, he stated "after I got out of the service, drank up until November, started seeing black people, noticing it."  The Veteran reported that he re-experienced the assault through intrusive thoughts, nightmares, flashbacks, seeing black people, and seeing violence.  He also reported avoidance, recall deficit, arousal problems, dissociative episodes, anger difficulties, concentration and focus problems, exaggerated startle response, and hypervigilance.  He reported agitation and psychomotor pressure on a frequent basis, more after the head injury, which J.R.A. noted "may be related to a post concussion syndrome or personality change due to head trauma."  He also reported headaches, anxiety, and anger problems.  J.R.A. noted paranoid attitudes of distrust and borderline hallucinations that "may be related to his organic brain syndrome."  Memory was broadly intact although the Veteran often forgot names, addresses, and phone numbers.  He also misplaced things.  J.R.A. noted that "this could be due to a number of other causes including dementia, depressive pseudo dementia, or a post concussion syndrome."  

The Veteran was alert, but vague and reticent.  His attitude was passive aggressive and uneasy.  J.R.A. noted that he displayed frequent misunderstanding of what was said to him, which suggested some type of cognitive disorder.  Attention span was short.  Speech patterns were coherent, digressive, and tangential.  He tended to speak inappropriately loudly.  His ability to abstract and calculate was markedly impaired.  Affect was flat and diminished.  His reported mood was sad and grumpy.  

Axis I diagnoses included PTSD; major depressive disorder, recurrent, severe with psychotic features; and personality change due to head trauma (organic personality).  The Axis II diagnosis was paranoid personality disorder.  J.R.A. concluded that the Veteran had suffered a "serious head injury" during service and appeared to have some continuing organic residuals of those injuries.  He stated that "[t]his has merged with his PTSD and major depression with psychotic features to give a whole person picture of significant disability, all of this is service related."  He determined that the Veteran's passive aggressive behavior, paranoia, delusions, and borderline hallucinations could be due to organic brain syndrome or other psychological factors.  It should be noted that J.R.A. holds himself out as a licensed psychologist, but in fact he has a Master's degree.

Records in the Virtual VA system contain a positive PTSD screen dated March 2011.

In June 2011, the Veteran submitted to another VA PTSD examination during which he described the same symptoms noted during the July 2010 VA examination.  As on that prior examination, the Veteran's symptoms were not found to warrant a DSM-IV Axis I diagnosis of PTSD.  The examiner thoroughly reviewed the claims file.  With respect to J.R.A.'s report, she stated "it is unclear based on the veteran's report of events, how he was assessed to meet the traumatic stressor criteria for PTSD."  With respect to J.L.'s letter, she noted that the Mountain Comprehensive treatment notes did not contain any statements concerning the in-service trauma.  Rather, all treatment appeared focused on mood symptoms and pain related to the 1991 mining accident.  The examiner deferred any Axis I diagnosis.  She concluded that while the Veteran reported anxiety symptoms and hyperarousal related to military service, he did not meet the DSM-IV criteria for a diagnosis of PTSD.  She noted that the October 1970 medical history report indicates no trouble sleeping, nightmares, depression, excessive worry, memory loss, or periods of unconsciousness.  She also noted that the Veteran's presentation of symptoms has been inconsistent over time.  Specifically, she found that symptoms of psychosis were "wholly inconsistent" with his presentation during the examination.  In fact, she found the Veteran to be alert, cooperative, well oriented, pleasant, and appeared at ease.  There was no evidence of a thought disorder or current psychosis.  She concluded that the clinical picture "continues to remain unclear based on inconsistencies in veteran['s] statement, STRs that do no[t] support the veteran's recollection of event, and very clear documentation [spanning several years] . .  indicating mood symptoms began following a mining accident."  The examiner determined that it was "not possible to determine whether any legitimate psychiatric diagnoses exist or the potential extent of associated impairment or possible connection to military service."  However, she opined that even if a mood disorder was clearly diagnosed "it appears less likely as not" that it is the result of the Veteran's military service.   

A November 2011 Disability Benefits Questionnaire (DBQ) reflects that psychological testing results were invalid because they indicated gross and extreme exaggeration of symptoms and functional impairment.  The psychologist opined that the Veteran does not have a mental disorder that conforms to DSM-IV criteria. 
She specifically ruled out PTSD, finding that the Veteran's reported symptoms were not consistent with PTSD, and that even if he did have PTSD "it would not be possible to offer any mental disorder diagnosis because of the extent of symptom over-reporting that has consistently been present during examinations."  She noted that STRs did not support the Veteran's claim that he had been assaulted, and were negative for any psychiatric symptoms in the months following his injury.  She also noted that traumatic brain injury had not been diagnosed.  Finally, she observed that treatment notes over the years indicated depression associated with a mining injury.  The examiner acknowledged J.R.A.'s PTSD diagnosis, but found no support for such diagnosis in the letter or in the treatment records.
 
An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the opinions of the July 2010, June 2011, November 2011 VA examiners and the May 2010 VA mental health provider, indicating that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD and that his current Axis I psychiatric disorders are unrelated to his reported in-service stressor, to be the most probative and persuasive medical opinion evidence of record.  The July 2010, June 2011, and November 2011 VA examiners' findings were based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Similarly, the May 2010 VA outpatient mental health provider based the findings on a clinical assessment and a review of the Veteran's pertinent medical history.  Additionally, the Board considers it significant that the June and November 2011 VA examiners' opinions constitute the most recent medical evidence of record and were requested specifically to address the issue on appeal.  Moreover, the VA opinions and mental health assessments are consistent with the other competent clinical evidence, including post-service medical records from Mountain Comprehensive, which show extensive treatment for depression and other Axis I disorders, but did not relate any of those disorders to the Veteran's military service.

In contrast, the Board finds that the April 2009 therapist's assessment of PTSD was not supported by a rationale and, thus, is of limited probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the Board considers it significant that neither J.L. nor J.R.A. appeared to have had access to the Veteran's claims folder.  See 38 C.F.R. § 4.1 (2011).  The Board acknowledges that claims folder review is not a requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, J.L. did not cite any evidence of behavioral changes, either during or after service, which would warrant a diagnosis of PTSD.  In addition, J.R.A. did not indicate any familiarity with the Veteran's pertinent in-service and post-service clinical history.  On the contrary, he appears to have based his PTSD assessment entirely on the Veteran's unsubstantiated statements at the time of the examination.  A medical opinion premised upon an unsubstantiated account of a claimant is of negligible probative value.  Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Accordingly, the Board considers both assessments to be of lesser probative value than the negative PTSD findings rendered by the July 2010, June 2011, November 2011 VA examiners and May 2010 VA outpatient mental health provider.  

The Board acknowledges that, in addition to diagnosing Axis I recurrent and severe major depressive disorder with psychotic features and personality change, J.R.A. determined that the Veteran met the DSM-IV criteria for Axis II personality disorder.  However, the Board deems that portion of J.R.A.'s opinion to be of limited probative value as it was neither accompanied by a rationale nor supported by the pertinent evidence of record.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Indeed, the record is negative for any in-service complaints or clinical findings of a personality disorder and none was noted at the time of discharge.  In any event, a finding of a personality disorder during or after service cannot result in a grant of service connection because a personality disorder is not a disability for purposes of establishing service connection.  38 C.F.R. § 3.303 (2011).

Even assuming that the Veteran did have a personality disorder that manifested during service, service connection would still not be warranted absent a showing that a separate psychiatric disability had been incurred in or aggravated by service and superimposed upon that preexisting personality disorder.  See 38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2011); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  That has not been contended nor shown.

After a careful review of the pertinent evidence of record, the Board finds that service connection is not warranted for PTSD or any other acquired psychiatric disorder.

The Board acknowledges the Veteran's opinion that he suffers from PTSD.  Nevertheless, to establish service connection for PTSD, there must not only be competent and credible evidence of an in-service stressor, but also a current diagnosis under the DSM-IV standards which is based upon that stressor.  The July 2010, June 2011, and November 2011 VA examiners, whose findings the Board deems probative and persuasive, expressly concluded that the Veteran does not meet the DSM-IV criteria for that disorder.  Accordingly, the Board concludes that service connection for PTSD is not warranted.

Nor is service connection warranted for any other psychiatric disorder.  While the Veteran has been diagnosed with anxiety, major depression, and panic disorder, the June 2011 VA examiner expressly determined that any current psychiatric disability was unrelated to his active service.  The weight of the competent evidence does not suggest a nexus between those Axis I disorders and the Veteran's period of military service.

Moreover, the Veteran has not alleged, and the record does not otherwise show, that he sought post-service treatment for mental health problems until several years after leaving the military.  Consequently, the Board finds that the evidence is against a finding of a continuity of symptomatology, which weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the competent evidence of record does not show that psychosis was diagnosed within one year of separation.  Thus, presumptive service connection for an acquired psychiatric disorder is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board is mindful that the Veteran now asserts that he has experienced chronic psychiatric problems as a result of his in-service stressor.  Lay evidence is one type of evidence that the Board must consider when a veteran seeks disability benefits.  38 C.F.R. § 3.307(b) (2011).  In weighing credibility, VA may consider inconsistent statements, internal inconsistency and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, the Board has reason to question the credibility of the Veteran's contentions as he submitted a conflicting subjective history when he previously sought treatment for his psychiatric disability compared to when he was seeking disability compensation.  Because the statements made to Mountain Comprehensive providers between December 2001 and April 2009 were made during the course of treatment, they are afforded greater probative weight than those more recent statements made in conjunction with the Veteran's October 2007 claim for disability compensation benefits.  See Pond v. West, 12 Vet. App. 341 (1991).  The fact that VA examiners have suggested that the Veteran is malingering with respect to the nature and severity of any psychiatric symptomatology further erodes his credibility.  Therefore, the Board assigns no probative value to the Veteran's purported history of experiencing psychiatric symptoms since service. 

Next, the Board acknowledges that the Veteran, his wife, and his ex-wife are all competent to testify as to the presence of post-service mental health symptoms, which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  However, to the extent that they relate the Veteran's current mental health problems to service, their assertions are not probative.  As lay persons, they have not been shown to have the clinical expertise to opine as to medical etiology or to render medical opinions.  Accordingly, their assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between the Veteran's current psychiatric problems and his time in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  

In sum, the Board finds that the preponderance of the competent evidence weighs against a finding that any currently diagnosed Axis I psychiatric disorder, including PTSD, major depression, anxiety disorder, or panic disorder, developed as a result of an in-service personal assault stressor or is otherwise related to the Veteran's active service.  The Board also finds that the Veteran's currently diagnosed Axis II personality disorder is unrelated to any event, disease, or injury in service and cannot be service connected.  Nor does the record show that any psychosis manifested to a compensable degree within one year following his separation from service.  Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder and that claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Right Eye

The Veteran seeks service connection for a right eye disability as secondary to a retained foreign body, which he contends resulted from the in-service head injury.  Specifically, he maintains that he was hit with a metal bunk bed connector.  

STRs show that in April 1970 the Veteran was treated for facial lacerations to the left eye and nose after getting in a fight.  No injury to the right eye was noted by the clinicians who examined the Veteran after the incident.  No right eye disabilities were found on service discharge examination in October 1970, and the Veteran specifically denied any eye problems on the accompanying medical history report.

Post-service private treatment records dated November 2005 to May 2008 show that the Veteran was diagnosed with bilateral cataracts, hypertensive retinopathy, and primary open angle glaucoma (POAG).  In September 2007, he complained of occasional double vision and glare.  

Private X-rays dated June 2009 revealed a small metallic foreign body in the facial soft tissue anterior to the right maxillary anterior wall.  No intraorbital metallic foreign bodies were detected.  

A September 2009 VA treatment record shows that the Veteran reportedly had been treated earlier that year for "ministrokes" that had affected his right eye.

February 2010 X-rays revealed findings similar to the June 2009 X-rays.

An April 2010 neurology consultation note shows that there was full ocular movement in the right eye.  

An October 2010 optometry note shows that the Veteran complained of occasional blurry near vision in both eyes and tearing, right greater than left.  He stated that he had had two strokes in the right eye in April 2010, but that the resulting central scotoma had completely resolved.  Upon physical examination, the Veteran's right eye was negative externally.  The diagnosis was bilateral cataracts and mixed astigmatism with presbyopia in the right eye.  The clinician noted that there were no residual signs of the earlier strokes.  

A November 2011 Disability Benefits Questionnaire (DBQ) shows that the Veteran reported a twelve-month history of gradual blurred near vision and constant epiphora.  He reported a retained foreign body under the right eye after being hit with a metal bunk connector.  Best corrected distant vision was 20/20 in both eyes.  An external examination of the right eye revealed that the Veteran had previously undergone radial keratometry surgery.  The inferior punctum was partially collapsed.  The anterior chamber was deep and quiet, and the iris was clear.   An internal examination of the right eye revealed "trace cortical changes inferior nasal."  There were a few flat soft drusen.  The examiner reviewed the February 2010 X-rays, but not the claims file.  He diagnosed epiphora secondary to dry eye syndrome in both eyes, which he determined "is not caused by or a result of" the retained foreign body anterior to the right maxillary sinus.

However, the competent medical evidence shows no right eye disability that is related to the retained foreign body.  The October 1970 separation examination report reflects that the Veteran's eyes were normal.  He did not indicate any eye disorder in the accompanying medical history report.  Post-service treatment records contain no notation or diagnosis for a right eye disorder related to the retained foreign body.  In fact, the Veteran was not even aware of its presence until it was revealed in 2009 during an X-ray for an unrelated problem.  The VA examiner also found no evidence of such a disability of the right eye.  As the Veteran does not have a diagnosed right eye disability related to the retained foreign body, a grant of service connection is precluded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).

The Board acknowledges the Veteran's opinion that his current right eye problems are due to the presence of a retained metallic fragment that apparently resulted from the in-service head injury.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of any current right eye disability and his views are of no probative value.  And, even if his opinion was entitled to some probative value, it is far outweighed by the November 2011 VA examiner who examined the Veteran and concluded that there is no right eye disability related to the retained foreign body.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
 
The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a right eye disability is not warranted.



ORDER

The appeal with respect to the claim for entitlement to an initial compensable evaluation for residual scar, midline, bridge of nose, is dismissed.

New and material evidence has been received to reopen a claim for service connection for headaches, memory loss, and cerebral atrophy, to include as residuals of a head injury or as secondary to sinusitis or an acquired psychiatric disability; to this limited extent, the appeal of this issue is granted.

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

Service connection for a right eye disability is denied.


REMAND

With respect to the merits of the Veteran's underlying claim of service connection for headaches, memory loss, and cerebral atrophy, the Board finds that a remand is necessary to allow the AOJ to adjudicate this claim because it has not yet done so.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (holding that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits unless the Board secures a waiver from a claimant or determines that the claimant would not be prejudiced by proceeding to a decision on the merits).  

Furthermore, the Board finds that additional development is necessary.

The Veteran seeks service connection for headaches, memory loss, and cerebral atrophy.  Specifically, he contends that these residuals are related to the March 1970 in-service head injury.  He has repeatedly stated that he was rendered unconscious from the assault and spent a few days in the hospital recovering from his injuries.  In the alternative, the Veteran contends that these problems are related to sinusitis. 

SSA records show that the Veteran complained of memory loss as early as April 1997.

Post-service VA treatment records show that the Veteran complained of chronic headaches in August and November 1997.  A December 1998 CT scan of the brain showed evidence of cerebral atrophy, especially in both frontal lobes.

The Veteran was treated for chronic headaches again in June 2003.

A 2006 CT scan of the brain was normal.

In September 2007, the Veteran complained of severe headaches to his eye doctor.  

In March 2008 and March 2009, he reported memory loss to his therapist at Mountain Comprehensive.

The Veteran submitted to a February 2010 VA neurological examination.  He reported headaches since the 1970's "after [] military service."  He occasionally experienced nausea and vomiting.  Most of the headaches were prostrating and lasted for hours.  He had been taking over-the-counter medication because he did not have health insurance, and had good relief of symptoms.  A CT scan showed brain atrophy.  The examiner noted that the discharge examination did not contain any complaints of headaches, and that the claims file was "silent from the time of his injury until 1998 for complaints of headaches."  He stated that the Veteran's January 1998 claim for service connection for headaches coincided with the first documented complaint of headaches.  The examiner opined that the Veteran's headaches "are less likely as not" caused by the in-service head injury.  He cited the fact that there was no mention of headaches in the Veteran's medical records for 28 years.  He acknowledged the Veteran's claim that he self-treated during this time, and stated that "[s]elf treatment for headache is common in the US and truly would be expected."  However, he reasoned that "if over-the-counter medications were sufficient for resolution there was no disabling quality to the headaches."  The examiner further opined that the headaches are not related to the cerebral atrophy.  He explained that cerebral atrophy that is symmetrical is not related to trauma.

The Veteran was evaluated for memory loss and loss of concentration by a VA neurologist in April and October 2010.  He reported chronic memory problems since discharge from service and chronic headaches since the 1970 in-service head injury.  He reportedly had been diagnosed with PTSD.  He stated that he "forgets easily."  Specifically, he related walking into another room and not knowing why he was there.  He was able to remember names and faces.  He was able to carry on a normal conversation.  The doctor determined that PTSD was responsible for the Veteran's lack of concentration.  She noted that the Veteran's history was not suggestive of a primary dementia.  

As discussed above, the Veteran underwent a private mental status examination in January 2011.  He reported that he had been given Depakote for "shrinkage of the brain."  J.R.A. noted that that medication was used for treating migraine headaches, and that shrinkage of the brain is often associated with excessive alcohol usage.  The Veteran was evasive when asked about alcohol.  

The Veteran submitted to a June 2011 VA sinus examination with respect to an unrelated problem.  He reported a history of sinusitis with associated headaches.  The diagnoses included "history of headaches - sinusitis."  No nexus opinion was provided.

Unfortunately, the Board finds that the February 2010 VA examination is inadequate.  Significantly, the examiner based his opinion on an inaccurate factual basis because he specifically noted that the earliest documented complaint of headaches was in 1998.  

In view of the foregoing, on remand another opinion is required to determine whether it is at least as likely as not that any current headaches, memory loss, or cerebral atrophy is a residual of the in-service head injury or secondary to sinusitis.

In addition, there are outstanding treatment records that should be obtained on remand.  The Veteran contends that he was treated for headaches at the Prestonsburg, Kentucky Community Based Outpatient Clinic (CBOC) starting in 1996, and at the Williamson, West Virginia CBOC from the early 1990's to the present.  The claims file contains treatment records from the Huntington, West Virginia VAMC only.  (All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992)).  The Veteran also maintains that he has been treated for headaches at the Prestonsburg Primary Care Center since 1996.  The Board notes that the RO requested treatment records from this facility in June 1998, but no response was received.  Such records would be helpful in assessing the Veteran's claimed headaches over the years and should be obtained on remand. 

With respect to the Veteran's claim of service connection for sinusitis, he contends that he started having sinus problems, to include drainage and trouble breathing through his nose after sustaining a nasal deformity from the in-service head injury.  As discussed above, the Veteran is service connected for deformity of the nose.

Post-service VA treatment records contain August 1997 X-rays of the sinuses, which were normal.

In June 2003, the Veteran was diagnosed with sinusitis.  

The Veteran submitted to a February 2010 VA sinus examination.  He reported trouble breathing through his nose "at times."  He denied any specific treatment for his nose or sinuses.  He had not taken any antibiotics for sinusitis in the past year.  He stated that he had been told that he had "sinus trouble."  A physical examination revealed no evidence of sinus disease.  There was 30 percent nasal obstruction on the left, and no nasal obstruction on the right.  The base of the bridge of the nose was deviated to the right with a septal spur causing nasal obstruction.  A CT scan revealed fairly extensive mucous membrane thickening in the left sphenoid sinus, and some minimal mucous membrane thickening in the ethmoid sinuses bilaterally; the impression was minimal sinus disease.  The examiner opined that "there is less likely as not any relationship" between the Veteran's service-connected nasal bone fracture and the chronic sinusitis noted on the current CT scan.  He reasoned that the CT scan did not show any abnormality of the bone that would cause an interference with the drainage of the sinuses.  He explained that a bony blockage or disruption of the drainage of the sinuses is the only etiology of chronic sinusitis.  The examiner noted that "[t]his type of change is not present with the [Veteran's] peripheral nasal bone injury."

The Veteran also submitted to a June 2011 VA sinus examination, at which time he reported a history of sinus trouble.  The examiner reviewed the claims file and noted the history of sinusitis.  A physical examination revealed tenderness of the frontal and maxillary sinuses.  The nose profile was concave on the left of the upper end.  There was no evidence of active disease.  There were no signs of nasal obstruction.  X-rays showed grossly clear paranasal sinuses with no significant mucoperiosteal thickening.  The diagnosis was history of sinusitis.  No nexus opinion was provided.

Unfortunately, the Board finds that the February 2010 and June 2011 VA examinations are inadequate.  Significantly, the June 2011 examiner did not provide a nexus opinion, while the February 2010 examiner did not address whether the Veteran's service-connected nasal deformity aggravates his diagnosed sinusitis.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Remand is therefore required for an opinion to clarify whether the Veteran's nose deformity caused or aggravated his sinusitis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records from the Prestonsburg, Kentucky CBOC from 1996 to the present, and from the Williamson, West Virginia CBOC from 1990 to the present.  All attempts to procure these records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file and the Veteran should be informed.  

2.  Request that the Veteran authorize release of his private treatment records from the Prestonsburg Primary Care Center from 1996 to the present.  A copy of any negative response(s) should be included in the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  Return the Veteran's claims folder to the VA examiner who conducted the February 2010 VA sinus examination.  (If that examiner is not available, the Veteran should be scheduled for an appropriate VA examination to address the following inquiry.)  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  

The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's current sinusitis was caused or aggravated (permanently worsened beyond normal progression) by his service-connected deformity of the nose.  

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Upon completion of the above-requested development, schedule the Veteran for a VA neurological examination.  All indicated tests and studies should be performed.  The claims folder, including a copy of this remand and any relevant medical records contained in the Virtual VA system, must be sent to the examiner for review in conjunction with the examination.  The examiner should answer the following questions:

(a)  Is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran has a current residual of the conceded in-service head injury, to include headaches, memory loss, and/or cerebral atrophy?

(b)  Is it at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed residual of the head injury was caused or aggravated (permanently worsened beyond normal progression) by a service-connected disability?  

The examiner should consider all relevant history of the Veteran dating back to his in-service head injury in 1970, to include the 1998 CT scan; April and October 2010 VA treatment records; the January 2011 private examination report; and the February 2010, April 2010, October 2010, and June 2011 VA examination reports.

If the examiner concludes that the headaches, which have been complained of since active service, are not related to service, the examiner is to opine as to their likely etiology.  

A full and complete rationale for all opinions expressed must be provided.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptomatology since service.  (If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.))

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


